Exhibit 10.1

THE BANK OF NOVA SCOTIA
Wholesale Banking Operations
Derivative Products
44 King Street West
Central Mail Room
Toronto, Ontario,
M5H 1H1

April 22, 2005

To:

Attention:

Facsimile No:   APRIA HEALTHCARE GROUP INC.

ALICIA PRICE - VICE PRESIDENT & CONTROLLER

819496396040

Dear Sirs:

Re: Interest Rate Swap Transaction - Reference ID: S51621

        The purpose of this letter agreement (this “Confirmation”) is to confirm
the terms and conditions of the Transaction entered into between us on the Trade
Date specified below.

        The definitions and provisions contained in the 2000 ISDA Definitions
(as published by the International Swaps and Derivatives Association, Inc.) are
incorporated into this Confirmation. In the event of any inconsistency between
those definitions and provisions and this Confirmation, this Confirmation will
govern.

1.  

This Confirmation agreement constitutes a “Confirmation” as referred to in and
supplements, forms part of and is subject to, the ISDA Master Agreement dated as
of December 03, 2002, as amended and supplemented from time to time (the
“Agreement”), between THE BANK OF NOVA SCOTIA and APRIA HEALTHCARE GROUP INC.
All provisions contained in the Agreement govern this Confirmation except as
expressly modified below.


2.  

The terms of the particular Swap Transaction to which this Confirmation relates
are as follows:


  Trade Date:

April 22, 2005

        Notional Amount:

USD 25,000,000.00

        Effective Date:

January 03, 2006

        Termination Date:

January 02, 2009

        Fixed Amounts:

 

        Fixed Rate Payer:

APRIA HEALTHCARE GROUP INC.

        Fixed Rate Payer
Payment Dates:

The 1st of each January, April, July and October commencing on April 03, 2006 to
and including the Termination Date, subject to adjustment in accordance with the
Modified Following Business Day Convention

        Fixed Rate Period
End Dates:

The 1st of each January, April, July and October commencing on April 03, 2006 to
and including the Termination Date

        Fixed Rate:

4.44%

        Fixed Rate Day Count
Fraction:

Actual/360

        Business Days for
Fixed Rate Payments:

London, New York

        Business Day Convention:

Modified Following Business Day Convention

        Floating Amounts:

 

        Floating Rate Payer:

THE BANK OF NOVIA SCOTIA

        Floating Rate Payer
Payment Dates:

The 1st of each January, April, July and October commencing on April 03, 2006 to
and including the Termination Date, subject to adjustment in accordance with the
Modified Following Business Day Convention

        Floating Rate Period
End Dates:

The 1st of each January, April, July and October commencing on April 03, 2006 to
and including the Termination Date

        Floating Rate for the
Initial Calculation Period:

To be determined

        Floating Rate Option:

USD-LIBOR-BBA

        Designated Maturity:

3-month

        Spread:

Not applicable

        Floating Rate Day Count
Fraction:

Actual/360

        Reset Dates:

The first date of the relevant Calculation Period

        Method of Averaging

Inapplicable

        Compounding:

Inapplicable

        Compounding Dates:

Inapplicable

        Business Days for
Floating Rate Payments:

London, New York

        Business Day Convention:

Modified Following Business Day Convention

        Calculation Agent: The Bank of Nova Scotia      

3.   Relationship between parties:          

Each party will be deemed to represent to the other on the other on the day on
which it enters into a Transaction that (absent a written agreement between the
parties that expressly imposes affirmative obligations to the contrary for this
Transaction):

         

(a) Non-Reliance. It is acting for its own account, and it has made its own
independent decisions to enter into that Transaction and as to whether that
Transaction is appropriate or proper for it based upon its own judgment and upon
advice from such advisors as it has deemed necessary. It is not relying on any
communication (written or oral) of the other party as investment advice being
understood that information and explanations related to the terms and conditions
of a Transaction shall not be considered investment advice or a recommendation
to enter into that Transaction. No communication (written or oral) received from
the other party shall be deemed to be an assurance or guarantee as to the
expected results of that Transaction.

         

(b) Assessment and Understanding. It is capable of assessing the merits of and
understanding (on its own behalf or through independent professional advice),
and understands and accepts, the terms, conditions and risks of that
Transaction. It is also capable of assuming and assumes, the risk of that
Transaction.

         

(c) Status of Parties. The other party is not acting as a fiduciary for or as an
advisor to it in respect of that Transaction.

         

(d) No Commitment to Unwind. Neither party has committed to unwind that
Transaction.

     

4.   Offices:      

  (a)

(b) For purposes of this Transaction, the Office of THE BANK OF NOVA SCOTIA is
Toronto, Ontario.

For purposes of this Transaction, the Office of APRIA HEALTHCARE GROUP INC. is
Lake Forest, California.      

5.   Account Details:

Payments to THE BANK OF NOVA SCOTIA:      

    Accounts for Payment in USD BANK OF NOVA SCOTIA
NEW YORK
UNITED STATES
A/C:#602736
Swift Code: NOSCUS33
//FW026002532
Favour: BANK OF NOVA SCOTIA, TORONTO
ATTN: DERIVATIVE PRODUCTS      

    Payments to APRIA HEALTHCARE GROUP INC.:      

    Accounts for Payment in USD BANK OF AMERICA N.A.
CONCORD
UNITED STATES
A/C:#12579-55100
//FW121000358
Favour: APRIA HEALTHCARE INC.      

6.  

The parties hereto agree that this Confirmation, whether received in original or
facsimile form, may be executed in counterparts, which execution may be effected
by means of facsimile transmission. Where execution is effected by means of
facsimile transmission, the parties agree that the sender’s signature as printed
by the recipient’s facsimile machine shall be deemed to be the sender’s original
signature.

Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing a copy of this Confirmation and returning it to us by
facsimile, Attention: WBO Derivative Product Confirmations, Telephone: (416)
866-5415/3622, Facsimile: (416) 933-2291.


    Yours sincerely,

THE BANK OF NOVA SCOTIA



Allison Gloudon

--------------------------------------------------------------------------------

   

Authorized Signature
Gina Singh S1117









Confirmed as of the date first written

APRIA HEALTHCARE GROUP INC.


By:                                                          
       Name: Amin Khalifa
       Title: CFO/EVP


By:                                                          
       Name:
       Title:    